Case 3:17-cv-00072-NKM-JCH Document 750 Filed 06/01/20 Page 1 of 8 Pageid#: 11163




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUÑIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                                Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM

  v.                                                        JURY TRIAL DEMANDED

  JASON KESSLER, et al.,

                                Defendants.


                PLAINTIFFS’ MOTION FOR EVIDENTIARY SANCTIONS
                 AGAINST DEFENDANT ROBERT “AZZMADOR” RAY
                AND FOR AN ORDER DIRECTING RAY TO SHOW CAUSE
               WHY HE SHOULD NOT BE HELD IN CONTEMPT OF COURT

         Despite the Court’s recent Order granting Plaintiffs’ Motion to Compel Discovery from

  Defendant Robert “Azzmador” Ray (the “Motion to Compel” or “Motion”), and explicitly warning

  Ray of the potential consequences for his failure to fully comply with the Court’s Order, Ray has

  yet again failed to comply with his discovery obligations and ignored another Court Order.

  Plaintiffs therefore respectfully move the Court to impose evidentiary sanctions on Ray under Rule

  37(b)(2) of the Federal Rules of Civil Procedure. Specifically, Plaintiffs request that the Court

  instruct the jury that Ray chose to intentionally withhold his documents and that the jury may draw

  adverse inferences from that fact, including that Ray chose to withhold such documents because

  he was aware that such documents contained evidence that Ray conspired to plan racially

  motivated violence at Unite the Right. While Plaintiffs firmly believe that only evidentiary

  sanctions can remedy the prejudice to Plaintiffs caused by Ray’s misconduct in discovery and
Case 3:17-cv-00072-NKM-JCH Document 750 Filed 06/01/20 Page 2 of 8 Pageid#: 11164




  absence from the litigation, Plaintiffs also request that the Court direct Ray to show cause why he

  should not be held in contempt of Court.

         In the Motion to Compel, Plaintiffs outlined Ray’s substantial noncompliance with the

  discovery process, including his history of ignoring numerous Court orders; failing to produce

  documents, devices, and account credentials in his possession; and at times completely

  disappearing from the litigation. See generally Motion to Compel, Mar. 11, 2020, ECF No. 673.

  On May 18, 2020, the Court granted Plaintiffs’ Motion in its entirety, including granting Plaintiffs

  their reasonable expenses and attorneys’ fees. Order at 4, May 18, 2020, ECF No. 728. The Court

  then ordered Ray to complete and return to the Vendor a new Certification form identifying all

  Social Media Accounts, credentials to those Social Media Accounts, and Electronic Devices, as

  defined in the November 19, 2018, Stipulation & Order for the Imaging, Preservation, and

  Production of Documents, ECF No. 383, by May 26, 2020. Id. The Court further ordered Ray to

  send to the Third-Party Discovery Vendor (the “Vendor”) all identified Electronic Devices that the

  Vendor had not yet received from Ray or his former attorneys by May 28, 2020. Id. The Court

  then ordered the Vendor to provide “directly to Plaintiffs’ counsel,” without opportunity for Ray’s

  review, “any and all ESI collected from Ray’s social media accounts and devices that contain the

  agreed-upon search terms within the applicable date range.” Id. Additionally, the Court warned

  Ray that “his failure to fully comply with this Order may result in the Court imposing sanctions

  under Rule 37(b)(2) of the Federal Rules of Civil Procedure and/or directing Ray to show cause

  why he should not be held in contempt of court.” Id.

         Ray responded to the Court’s May 18, 2020, Order the way that he has responded to the

  vast majority of his discovery obligations and requirement throughout this litigation: with utter

  silence. Plaintiffs emailed Ray a copy of the Court’s Order on May 18, 2020, and emailed Ray a




                                                   2
Case 3:17-cv-00072-NKM-JCH Document 750 Filed 06/01/20 Page 3 of 8 Pageid#: 11165




  blank Certification form later that day (as directed by the Court). See Exhibits A (Barkai Email to

  Ray, May 18, 2020), B (Barkai Email to Ray, May 18, 2020). Ray failed to complete and return to

  the Vendor a copy of that Certification form by May 26, 2020, as the Court had ordered. There is

  similarly no indication that Ray provided any Electronic Devices to the Vendor by May 28, 2020,

  as ordered. Indeed, according to the Vendor, Ray has not engaged in any correspondence with it

  since September 11, 2019, when the Vendor last communicated with Ray’s former counsel, James

  Kolenich, regarding Ray’s documents and devices. See Exhibit C (Kim Email to Phillips and

  Barkai, May 29, 2020). Meanwhile, Plaintiffs have reached out to Ray to attempt to schedule his

  deposition in advance of the July 17, 2020, deadline for party depositions. See Exhibit D (Barkai

  Email to Ray, May 7, 2020). Ray has ignored Plaintiffs’ email as well.

         Plaintiffs had hoped that their Motion to Compel and the Court’s Order granting that

  Motion would have had the desired effect on Ray, including causing him to comply with his long-

  outstanding discovery obligations and ensuring that Plaintiffs finally receive the discovery to

  which they are entitled. Unfortunately, all indications are that Ray has disappeared from the

  litigation again and is willfully defying Court orders. Nor has Ray provided any justification

  whatsoever for his noncompliance. Instead, he has failed to communicate with Plaintiffs and the

  Court in any manner—even while continuing to participate on social media, post articles on the

  website of The Daily Stormer, and publish podcasts. See, e.g., ECF No. 673-15 (Azzmador, “TKR

  Live: State of the Union Special,” The Daily Stormer, Feb. 6, 2020).

         Given Ray’s bad faith and continued disobedience of Court orders, Plaintiffs respectfully

  submit that the time has come for evidentiary sanctions under Fed. R. Civ. P. 37(b)(2). The relevant

  factors for assessing evidentiary sanctions make clear that such sanctions are appropriate under the

  circumstances. See Anderson v. Found. for Advancement, Educ. & Emp’t of Am. Indians, 155 F.3d




                                                   3
Case 3:17-cv-00072-NKM-JCH Document 750 Filed 06/01/20 Page 4 of 8 Pageid#: 11166




  500, 504 (4th Cir. 1998) (“(1) whether the noncomplying party acted in bad faith; (2) the amount

  of prejudice that noncompliance caused the adversary; (3) the need for deterrence of the particular

  sort of noncompliance; and (4) whether less drastic sanctions would be effective”). In particular,

  at this late stage of the litigation, with less than two months before the end of fact discovery, only

  evidentiary sanctions can remedy the “prejudice that noncompliance caused” to Plaintiffs—

  including the substantial evidentiary gap left by Ray’s failure to produce documents or comply

  with discovery—and no “less drastic sanctions would be effective.” See id. At every turn, Ray has

  flouted Court orders and deliberately ignored Plaintiffs and the Court. There is no reason to think

  that anything short of evidentiary sanctions will induce Ray’s compliance—let alone that Ray will

  take action in time for Plaintiffs to review his documents and depose Ray regarding those

  documents before the discovery deadline.

         Furthermore, while the Court can and should order Ray to show cause why he should not

  be held in contempt of Court in light of his clearly contemptuous behavior, Plaintiffs firmly believe

  that nothing short of evidentiary sanctions—even the threat of contempt or arrest—could remedy

  Plaintiffs given that Ray is already ignoring a warrant for his arrest on criminal charges filed

  against him in connection with his actions at the torchlit rally the weekend of Unite the Right.

  Specifically, on June 4, 2018, Ray was indicted for maliciously releasing gas on August 11, 2017.

  See Exhibit E (“Case/Charge Information,” Albemarle Circuit Court, Case CR18000597-00). On

  June 7, 2018, a capias warrant was issued for his arrest, and Ray is now listed by the Albemarle

  Circuit Court as a “fugitive.” See id. Given that Ray has been a “fugitive” from criminal charges

  for nearly two years now, there is every reason to doubt that the possibility of contempt would do

  anything to alter his behavior in this case, including causing him to participate in the discovery

  process.




                                                    4
Case 3:17-cv-00072-NKM-JCH Document 750 Filed 06/01/20 Page 5 of 8 Pageid#: 11167




         For the foregoing reasons, Plaintiffs request that the Court impose evidentiary sanctions on

  Defendant Robert “Azzmador” Ray under Fed. R. Civ. P. 37(b)(2). Specifically, Plaintiffs request

  that the Court instruct the jury that Ray chose to intentionally withhold his documents and that the

  jury may draw adverse inferences from that fact, including that Ray chose to withhold such

  documents because he was aware that such documents contained evidence that Ray conspired to

  plan racially motivated violence at Unite the Right. Plaintiffs also request that the Court direct Ray

  to show cause why he should not be held in contempt of Court.

   Dated: June 1, 2020                                  Respectfully submitted,

                                                        /s/ Robert T. Cahill
                                                        Robert T. Cahill (VSB 38562)
                                                        COOLEY LLP
                                                        11951 Freedom Drive, 14th Floor
                                                        Reston, VA 20190-5656
                                                        Telephone: (703) 456-8000
                                                        Fax: (703) 456-8100
                                                        rcahill@cooley.com

   Of Counsel:

   Roberta A. Kaplan (pro hac vice)                     Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                         Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)                   William A. Isaacson (pro hac vice)
   Michael L. Bloch (pro hac vice)                      Katherine M. Cheng (pro hac vice)
   Emily C. Cole (pro hac vice)                         BOIES SCHILLER FLEXNER LLP
   Alexandra K. Conlon (pro hac vice)                   1401 New York Avenue, NW
   Jonathan R. Kay (pro hac vice)                       Washington, DC 20005
   KAPLAN HECKER & FINK LLP                             Telephone: (202) 237-2727
   350 Fifth Avenue, Suite 7110                         Fax: (202) 237-6131
   New York, NY 10118                                   kdunn@bsfllp.com
   Telephone: (212) 763-0883                            jphillips@bsfllp.com
   rkaplan@kaplanhecker.com                             wisaacson@bsfllp.com
   jfink@kaplanhecker.com                               kcheng@bsfllp.com
   gtenzer@kaplanhecker.com
   mbloch@kaplanhecker.com
   ecole@kaplanhecker.com
   aconlon@kaplanhecker.com
   jkay@kaplanhecker.com




                                                    5
Case 3:17-cv-00072-NKM-JCH Document 750 Filed 06/01/20 Page 6 of 8 Pageid#: 11168




   Yotam Barkai (pro hac vice)              Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP               Philip Bowman (pro hac vice)
   55 Hudson Yards                          COOLEY LLP
   New York, NY 10001                       55 Hudson Yards
   Telephone: (212) 446-2300                New York, NY 10001
   Fax: (212) 446-2350                      Telephone: (212) 479-6260
   ybarkai@bsfllp.com                       Fax: (212) 479-6275
                                            alevine@cooley.com
                                            pbowman@cooley.com

   David E. Mills (pro hac vice)            J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)             WOODS ROGERS PLC
   COOLEY LLP                               10 South Jefferson St., Suite 1400
   1299 Pennsylvania Avenue, NW             Roanoke, VA 24011
   Suite 700                                Telephone: (540) 983-7600
   Washington, DC 20004                     Fax: (540) 983-7711
   Telephone: (202) 842-7800                brottenborn@woodsrogers.com
   Fax: (202) 842-7899
   dmills@cooley.com
   jsiegel@cooley.com

                                            Counsel for Plaintiffs




                                        6
Case 3:17-cv-00072-NKM-JCH Document 750 Filed 06/01/20 Page 7 of 8 Pageid#: 11169




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 1, 2020, I filed the foregoing with the Clerk of Court through
  the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                    John A. DiNucci
   5661 US Hwy 29                                   Law Office of John A. DiNucci
   Blairs, VA 24527                                 8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                           McLean, VA 22102
                                                    dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                              Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249                             Bryan Jones
   jek318@gmail.com                                 106 W. South St., Suite 211
                                                    Charlottesville, VA 22902
   Counsel for Defendants Jason Kessler,            bryan@bjoneslegal.com
   Nathan Damigo, Identity Europa, Inc.
   (Identity Evropa), Matthew Parrott, and          Counsel for Defendants Michael Hill,
   Traditionalist Worker Party                      Michael Tubbs, and League of the South

   Justin Saunders Gravatt
   David L. Campbell
   Duane, Hauck, Davis & Gravatt, P.C.
   100 West Franklin Street, Suite 100
   Richmond, VA 23220
   jgravatt@dhdglaw.com
   dcampbell@dhdglaw.com

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 750 Filed 06/01/20 Page 8 of 8 Pageid#: 11170




         I further hereby certify that on June 1, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                          Vanguard America
   christopher.cantwell@gmail.com                c/o Dillon Hopper
                                                 dillon_hopper@protonmail.com

   Robert Azzmador Ray                           Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                            eli.f.mosley@gmail.com
                                                 deplorabletruth@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

                                                 /s/ Robert T. Cahill
                                                 Robert T. Cahill (VSB 38562)
                                                 COOLEY LLP

                                                 Counsel for Plaintiffs




                                             2
